DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021, 06/09/2021 and 02/01/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arndt (2004/0112779).
As to claim 1, Arndt discloses a packaged article (10) comprising: a first multilayer film (50, [0026-0031] discloses the different layers of the film material); 5a second multilayer film (bottom web 20, [0032-0036] discloses the different layers of the film material); and a product (12); wherein the first multilayer film and the second multilayer film are sealingly engaged one to another substantially only at a perimeter band that defines a closed ([0021] discloses the wrapper seals along the length and two opposed cross-seals), interior compartment in which the product is contained and which defines a first tab (20b) on the first multilayer film and a 10second tab (20a) on the second multilayer film, the first tab and the second tab being exterior to the perimeter band; and wherein at least a section of the perimeter band proximate to the first tab and the second tab is configured as a peel-apart seal (Figure 1) such that the interior compartment containing the product is accessible by at least partially peeling apart the first multilayer film and the second multilayer 15film ([0021-0022] discloses the peel of the package by grasp the unsealed flaps 20a and 20b).  
As to claims 2-4, Arndt further discloses the first multilayer film and the second multilayer film each comprise at least an inner, polymeric layer and at least one structural layer that is exterior thereto ([0026-0035] discloses the first multilayer film with inner most polymeric layer as BOPet polyester adhesive and structural layer is LLDPE and Nylon/PET with polyester and LLDPE), at least one structural layer includes one or more of a foil layer, a polyolefin layer, and a polyester layer ([0038] further discloses the use of polyester/foil), the at least one structural layer is 25effective as one or both of an oxygen barrier and a moisture barrier ([0004] teaches the package being hermetically sealed and moisture proof package).
As to claims 5-6,  Arndt further discloses the polymeric layer of the first multilayer film and the second multilayer is formed of a material that is configured to form the peel-apart seal upon application of an activating factor and the activating factor is one or a combination of heat, pressure, and dwell time ([0040]).  
As to claims 13 and 15, Arndt further discloses the first multilayer film and the second multilayer film have substantially the same size and shape with four corners and four sides (Figure 1).  
As to claims 16 and 18, Arndt further discloses the at least a section of the perimeter 10band that is configured as the peel-apart seal is proximate to two of the four corners (Figure 1 shows the peel-apart seal proximate to two of the four corners near reference 21), the perimeter band is configured with two substantially full length perimeter band sections that interconnect at one of the corners in a substantially right angle (at the corners near reference 21, the full length seal interconnect either at the top corner near reference 21 or bottom corner near reference 21).
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al (2009/0241966).
As to method claim 27, Gray discloses a method of package condom (Figure 1 and 2), the method comprises provide a condom (28) within a seal, peelable package (sealed and peelable package).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (2004/0112779) in view of Chew (20120145569).
As to claims 7-8, Arndt does not specific discloses the at least a section of the perimeter 5band that is configured as a peel-apart seal is configured such that the peel-apart seal does not separate below a peel force of about 1.5 pounds per 15 mm of linear distance and the peel-apart seal is configured such that the peel-apart seal separates at 10a peel force of about 1.5 pounds to about 3.0 pounds per 15 mm of linear distance.  Nevertheless, Chew discloses a peelable heat seal package form by heat sealing two foils together.  The sealing strength between the two foils is about 500 to 2000 g/15 mm ([0110], which is equivalent to 1.1 pound to 4.41 pounds/15 mm.  By selecting the medium value 2.755 pounds /15 mm, which is within the range of 1.5 pounds to about 3.0 pounds per 15 mm of linear distance of peeling force).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peeling force of Arndt with a peel force between 1.5 pounds to about 3.0 pounds per 15 mm as taught by Chew to in order to provide convention/regular peeling force to prevent accidental release of the two layers and provide sufficient peeling force not to create hard to open peelable package.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (2004/0112779) in view of Loyd et al (7422105).
As to claim 9, Arndt does not disclose a first section of the perimeter band proximate to the first tab and the second tab is configured as a peel-apart seal and is configured such that the peel-apart seal separates at a first peel force, and a second section of the perimeter 15band is configured as a peel-apart seal and is configured such that the peel apart seal separates at a second peel force that is greater than the first peel force.  Nevertheless, Loyd discloses a peelable package (10, Figure 3), the peelable package further comprises peripheral seals, a first section of the seal (51)  to the first tab (61) and the second tab (62) is configured as a peel-apart seal and is configured such that the peel-apart seal separates at a first peel force, and a second section (53) of the perimeter 15band is configured as a peel-apart seal and is configured such that the peel apart seal separates at a second peel force that is greater than the first peel force (column 7,lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Arndt with gradient seal as taught by Loyd to provide the end user with a sense resistance when peeling the package to prevent fully open of the package which the content might accidentally fall out of the package.
As to claim 14, Arndt does not disclose the perimeter band is re-sealable.  Nevertheless, Loyd discloses a peelable package (10, Figure 3) the peelable package can also be re-sealable ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable seal of Arndt with resealable feature as taught by Loyd to place the used product back into the package for disposal ([0029]). 
 Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (2004/0112779) in view of Arvidsson (3,163,288).
As to claim 10,  Arndt does not disclose a first section of the perimeter band proximate to the first tab and the second tab is configured as a peel-apart seal and is configured 20such that the peel-apart seal separates at a defined peel force, and a second section of the perimeter band is configured to not be a peel-apart seal.  Nevertheless, Arvidsson discloses a peelable package (Figure 1) with plastic foils, which are welded together by seams (6-9), a first section (6 and 7) of the perimeter band proximate to the first tab (11) and the second tab (12) is configured as a peel-apart seal and is configured 20such that the peel-apart seal separates at a defined peel force, and a second section (8) of the perimeter band is configured to not be a peel-apart seal (column 1, lines 44-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Arndt with stops position at the middle of the package as taught by  Arvidsson to limit the peeling of the package so the end user can grasp the content while the content still in the package to prevent fully open of the package which the content might accidentally fall out of the package. 
As to claims 11-12, Arndt does not disclose the perimeter band includes a plurality of stops that are configured to resist peeling apart of the first multilayer film and the second 25multilayer film, the plurality of stops are positioned relative to the first tab and the second tab such that about 30% to about 80% of the perimeter band can be peeled apart prior to reaching the plurality of stops.  Nevertheless, Arvidsson discloses a peelable package (Figure 2) with two plastic foils (14 and 15), which are welded together by four welding seams 16-19, adjacent to middle  portion of the welding seals 16 and 18 are provided with multiple stops (two spot welds stops 20 and 21) that are configured to resist peeling apart of the two plastic foils, since the multiple stops is at the middle portion of the welding seal, which means the plurality of stops are positioned relative to the first tab and the second tab such that about 50% of the perimeter band can be peeled apart prior to reaching the plurality of stops (20 and 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Arndt with stops position at the middle of the package as taught by  Arvidsson to limit the peeling of the package to the middle of the package so the end user can grasp the content while the content still in the package to prevent fully open of the package which the content might accidentally fall out of the package. 
 Claims 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (2004/0112779) in view of Katzner et al (6,155,423).

    PNG
    media_image1.png
    370
    410
    media_image1.png
    Greyscale

As to claims 17, 19-22, Arndt discloses the first and second tab is form at the an end of package, but does not disclose the first tab and the second tab encompass a first corner of the four corners and extend to two adjacent corners, the perimeter band is configured with a 20partial length perimeter band section extending from one of the corners along one of the sides, the partial length perimeter band section includes an outer edge, and wherein the partial length perimeter band section is angled relative to the side so as to form an angle of about 1 degree to about 60 degrees,  the perimeter band is configured with two partial length perimeter band sections extending from two, opposing corners along two adjacent sides toward a third corner interconnecting the two adjacent sides and each of partial length perimeter band sections includes an outer edge, and wherein the partial length perimeter band sections are -21-Attorney Docket No. 9938OUS individually angled relative to their respective sides so as to form an angle of about 1 degree to about 60 degrees.  Nevertheless, Katzner discloses a blister package with peelable film (12) attached to the bottom sheet (13), the peelable package (Figure 4) further discloses the first tab and second tab (13 and 23), the first and second tab being form at the corner portion of the blister package (Figure 1), once remove from the pack of 6 blisters, the first and second tab encompass a first corner of the four corners and extend to two adjacent corners (Figure 1), Katzner further discloses the partial extending from two opposing corner along two adjacent sides toward a third corner interconnect the two adjacent side (as shown above, the right partial seal and bottom partial extends toward the third corner with unseal portion) and the partial length perimeter and sections includes an outer edge (the edge between the seal and the dotted perforation line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Arndt with first and second tab forming at a corner as taught by Katzner to provide easier access when peel at the corner portion due to a initial smaller seal with less peel force and and gradually increase in peel force.  With regarding to the partial length perimeter band section is angled relative to the side so as to form an angle of about 1 degree to about 60 degree.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Arndt as modified with partial length perimeter band section is angled relative to the side so as to form an angle of about 1 degree to about 60 degree because the selection of the specific shape such as disclosed by Arndt as modified or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (2004/0112779) in view of Bower et al (2,615,565).
As to claims 23 and 24, Arndt further disclose the first multilayer film and the second 5multilayer film are rectangular shape, but does not disclose the first multilayer film and the second 5multilayer film have a substantially curved edge and the first multilayer film and the second multilayer film have an outer edge defining a substantially round or oval profile.  Nevertheless, Bower discloses a circular package with first and second sheet (20 and 22), the first and second sheet able to peel apart with first and second tab forming the recess (28), the film encompassing a product (23) store within the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Arndt with circular shape as taught by Bower to eliminate and sharp edges.  Furthermore, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A Change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (2004/0112779) in view of Gray et al (2009/0241966).
As to claim 25, Arndt further discloses the rectangular shape package for holding women tampon, but does not disclose the product is a condom.  Gray discloses a rectangular peelable package for holding condom  (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Arndt with the product comprises a condom as taught by Gray to provide flexible condom package with peelable first and second multilayer film.
As to method claims 26-28, Arndt discloses a method of packaging a product comprises positioning a product (12) between a first multilayer film (50, [0026-0031] discloses the different layers of the film material); 5a second multilayer film (bottom web 20, [0032-0036] discloses the different layers of the film material); and a product (12); wherein the first multilayer film and the second multilayer film are sealingly engaged one to another substantially only at a perimeter band that defines a closed ([0021] discloses the wrapper seals along the length and two opposed cross-seals), interior compartment in which the product is contained which defines a first tab (20b) on the first multilayer film and a 10second tab (20a) on the second multilayer film, the first tab and the second tab being exterior to the perimeter band; wherein the sealing is carried out such that at least a section of the perimeter band 20proximate to the first tab and the second tab is configured as a peel-apart seal (Figure 1) such that the interior compartment containing the product is accessible by at least partially peeling apart the first multilayer film and the second multilayer 15film ([0021-0022] discloses the peel of the package by grasp the unsealed flaps 20a and 20b).   However, Arndt does not disclose the product is a condom.  Gray discloses a rectangular peelable package for holding condom  (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Arndt with the product comprises a condom as taught by Gray to provide flexible condom package with peelable first and second multilayer film.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736